Title: To George Washington from Henry Laurens, 22 November 1777
From: Laurens, Henry
To: Washington, George



Sir
York [Pa.] 2[2]th Novemr 1777

The last I had the honour of writing to you was dated the 19th. Your Excellency’s Letter of the 17th in which was inclosed Copy of a paper from Mr Zantzinger & a Return of deficiencies in Clothing for the Army came Since to hand & have been presented to Congress—& by their order Committed to the Board of War & Treasury from whence no Reports have yet come up, I am thereby left without Instruction for making the necessary reply.
My present business is to forward to Your Excellency under this Cover an Act of Congress of the 20th Inst. for appointing Commissioners for Indian affairs in the Western Frontier, & for divers other matters the last of which is a request that Your Excellency will Send Colo. William Crawford to pittsburgh to receive Orders from General Hand. I have the honour to be with every respectful Sentiment &ca.
